54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Larry Bruce BOWLING, Petitioner-Appellant,v.CHAIRMAN, VIRGINIA PAROLE BOARD;  David K. SMITH,Respondents-Appellees.
No. 95-6169.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1995.Decided:  May 19, 1995.

Larry Bruce Bowling, Appellant Pro Se.  Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we grant a certificate of probable cause to appeal and affirm on the reasoning of the district court.*  Bowling v. Chairman, Virginia Parole Bd., No. CA-93-875-R (W.D.Va. Jan. 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 Because the district court considered matters outside of the pleadings, we modify its order dismissing this action to an order granting summary judgment.  See Gay v. Wall, 761 F.2d 175, 177 (4th Cir.1985)